

116 HR 8823 IH: Banning Rubber Bullets Act of 2020
U.S. House of Representatives
2020-11-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8823IN THE HOUSE OF REPRESENTATIVESNovember 27, 2020Mr. Brendan F. Boyle of Pennsylvania (for himself, Mr. Raskin, Mrs. Hayes, Ms. Velázquez, and Ms. Omar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the use of nonlethal rounds by Federal law enforcement officers in certain contexts, and to discourage the use of such munitions by State and local law enforcement officers, and for other purposes.1.Short titleThis Act may be cited as the Banning Rubber Bullets Act of 2020.2.In general(a)Prohibition on use by Federal officersA Federal law enforcement officer may not use a nonlethal round in any crowd control situation, or in response to passive resistance by a person to any order given by that officer. On each occasion that a Federal law enforcement officer uses a nonlethal round, the agency employing such officer shall submit notice to the Attorney General and to the Congressional committee with jurisdiction over that agency. In any case where a law enforcement officer uses a nonlethal round in violation of this subsection, any person injured by such use may bring a civil action for appropriate relief.(b)Discouraging use by State and local officers(1)Limiting use of nonlethal rounds requirementFor each fiscal year after the expiration of the period specified in paragraph (2) in which a State or unit of local government receives a grant under part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 3750 et seq.) or part Q of such title, the State or unit of local government shall conform its laws with the following:(A)A law enforcement officer of that State or unit of local government may not use a nonlethal round in a crowd control situation, or in response to passive resistance by a person to any order given by that officer.(B)On any occasion a law enforcement officer of that State or unit of local government uses a nonlethal round, that State or unit of local government shall submit a report to the Attorney General.(C)In any case where a law enforcement officer uses a nonlethal round in violation of subparagraph (A), any person injured by such use may bring a civil action for appropriate relief against the agency employing the law enforcement officer. (2)Compliance and ineligibility(A)Compliance dateBeginning on the first full fiscal year after the date of enactment of this Act, each State or unit of local government referred to in paragraph (1) receiving a grant shall comply with paragraph (1), except that the Attorney General may grant an additional 180 days to a State or unit of local government that is making good faith efforts to comply with such paragraph.(B)Ineligibility for fundsFor any fiscal year after the expiration of the period specified in subparagraph (A), a State or unit of local government that fails to comply with paragraph (1), shall, at the discretion of the Attorney General, be subject to a reduction of not more than 15 percent of the funds that would otherwise be allocated for that fiscal year to the State or unit of local government under—(i)subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.), whether characterized as the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise; and(ii)part Q of such title (34 U.S.C. 10381 et seq.).(3)ReallocationAmounts not allocated under a program referred to in paragraph (2)(B)(i) to a State for failure to fully comply with paragraph (1) shall be reallocated under that program to States that have not failed to comply with such paragraph.(c)InvestigationThe Attorney General shall investigate and publish a report on the results of such investigation in the case of any use of nonlethal rounds by a Federal, State, or local law enforcement officer.(d)Definitions(1)In generalTerms used in this Act have the meanings given such terms in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968.(2)Federal law enforcement officerThe term Federal law enforcement officer means—(A)an employee or officer in a position in the executive, legislative, or judicial branch of the Federal Government who is authorized by law to engage in or supervise a law enforcement function; or(B)an employee or officer of a contractor or subcontractor (at any tier) of an agency in the executive, legislative, or judicial branch of the Federal Government who is authorized by law or under the contract with the agency to engage in or supervise a law enforcement function. (3)Nonlethal roundThe term nonlethal round means a projectile fired from a gun, gun-like, or other apparatus used with the intension to apply nonlethal force, or for an intension other than killing the intended or unintended target, and includes—(A)rubber bullets;(B)plastic bullets;(C)bullets with metal core or metal external shell;(D)bullets made with hardened foam;(E)beanbag bullets; and(F)sponge bullets.(e)Rule of constructionNothing in this section may be construed as permitting or encouraging law enforcement to use any other type of bullet in crowd control situations.